i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-10-00420-CR

                                         David Cepeda JONES,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 8, Bexar County, Texas
                                      Trial Court No. 887946
                             Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 23, 2010

DISMISSED FOR LACK OF JURISDICTION

           On May 27, 2010, David Cepeda Jones filed a notice of appeal, attempting to appeal the trial

court’s October 6, 2004, order dismissing an assault charge against Jones. We dismiss the appeal

for lack of jurisdiction.


                                                         PER CURIAM
Do not publish